DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered.
With regard to the AFCP interview summary, the examiner agrees with Applicant’s response.
With regard to the rejections under 112, Applicant’s arguments are convincing.  The rejections are withdrawn in light of the cancellation of claim 6 and 30.
With regard to the rejections under 102 in view of Wyss (US 2013/0253439), the examiner agrees that the rejection is moot due to the cancellation of the relevant claims.
With regard to the rejections under 102 in view of Kriesel, Applicant’s arguments have been fully considered and are persuasive.  The examiner agrees that Kriesel fails to disclose a single port including both the pierce-able septum and the central face, the septum and the face being perpendicular to each other. Therefore, the rejection is withdrawn.  However, upon further consideration in light of the amendments to the claim, a new rejection is made in view of Wyss (US 8,734,396) which shows the claimed port in fig. 6B – port 23 includes a pierce-able septum 24 and a central face (left side face) in fluid communication with a fluid path to a user (via conduit 41).  see below for full rejection.
The remaining arguments are convincing as they hinge on the rejections over Kriesel discussed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 29, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss (US 8,734,396) in view of Thompson et al (US 5,368,570).
Regarding claim 25, Wyss discloses a reservoir for storing liquid drug (fig. 6B: reservoir located between sheets 10, 11), comprising a  shell component 21, a flexible component 10, 11 coupled to the shell component, the coupling is a hermetic seal (col. 7, lines 45-51: seal is fluid-tight and therefore hermetic), and a port 23 operable to fill and empty the reservoir (col. 9, line 65 – col. 10, line 3), wherein the port includes a pierceable septum 24 (col. 9, lines 65-66), and a central face in a side of the shell component that is in fluid communication with a fluid path 41 to a user of the wearable drug delivery device (fig. 6B: path 41 exits the left-side face of the port; col. 10, lines 1-2); wherein the pierceable septum is perpendicular to the central face (fig. 6B).
Wyss discloses the reservoir and recites that the reservoir is used to deliver fluid to a patient, but fails to specifically disclose a wearable drug delivery device.  Thompson teaches a wearable drug delivery device (fig. 1), wherein the device includes a reservoir of similar construction to that disclosed by Wyss (figs. 6A, 6B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reservoir of Wyss in a wearable drug delivery device of the type taught by Thompson because the reservoir is intended for use in drug delivery and the device of Thompson uses a similar reservoir and allows the user to be ambulatory during treatment.
Claim 25 calls for the pierce-able septum to be accessible at a bottom surface of the wearable drug delivery device.  Wyss in view of Thompson, as discussed above, teaches the reservoir of Wyss in a drug delivery device of similar construction to that of Thompson.  The claimed “bottom surface” is arbitrary because the bottom is not defined with regard to any other element of the device.  The orientation of the drug delivery device taught above is not critical to the operation of the device and therefore the portion including the pierceable septum could be the bottom surface of the wearable device (looking at fig. 6A of Thompson, the pierceable septum of Wyss would be located at port 28a-d which is accessible on a surface of the device).
Regarding claim 29, Wyss discloses that the flexible component 10, 11 is operable to expand as the reservoir is filled with a liquid, and collapse as the reservoir is emptied of the liquid (illustrated in figs. 4A, 4B; col. 9, lines 17-21).
Regarding claim 33, Wyss discloses that the port 23 is coupled to the shell 21 (fig. 6B).
Regarding claim 35, Wyss discloses that the reservoir further comprises one or more drainage channels 221 formed in the shell component that directly contact the liquid drug when the liquid drug is stored in the reservoir (fig. 3A; col. 8, lines 24-25).
Claims 25, 27, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Wyss.
Regarding claim 25, Thompson discloses a wearable drug delivery device (fig. 1) comprising a reservoir for storing a liquid drug (figs. 6A, 6B), comprising a shell component 32a-d (fig. 6A), a flexible component 26a-d coupled to the shell component (fig. 6A; col. 5, lines 58-61), wherein the coupling is a hermetic seal (coupling is a fluid tight seal and therefore is a hermetic seal), and a port 28a-d operable to enable filling of the reservoir (fig. 6A; col. 5, line 35), the port including a pierce-able septum 38a-d (fig. 6A) accessible at a bottom surface of the wearable drug delivery device (fig. 2: the port is accessible at a surface of the device, the designation of “bottom” surface is arbitrary and based on the orientation of the device- the device is capable of being oriented such that surface containing the port is the bottom), and a port 30a-d in fluid communication with a fluid path 31a-d to a user (fig. 6A; col. 5, lines 36-37).
Claim 25 differs from Thompson in calling for the port to include both the pierceable septum and a central face in a side of the shell component that is in fluid communication with the fluid path to the user, the pierceable septum being perpendicular to the central face.  Thompson discloses that these two port elements are separate.  Wyss discloses a reservoir having similar construction to Thompson and the claimed invention, and further wherein the port 23 includes a pierceable septum 24 and a central face in a side of the shell component that is in fluid communication with a fluid path 41 to a patient, wherein the pierceable septum is perpendicular to the central face (fig. 6B). this configuration is space saving while still allowing the device to simultaneously deliver fluid to the patient and receive fluid into the reservoir (col. 10, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port of Thompson to include the configuration taught by Wyss wherein the port includes a pierceable septum and a central face, the pierceable septum and the central face being perpendicular because this configuration saves space in the device and allows the pierceable septum and the patient line to be accessed simultaneously.
Regarding claim 27, Thompson discloses that the shell component is integrated in a chassis of the wearable drug delivery device (col. 4, lines 35-37; figs. 2, 5).
Regarding claim 28, Thompson discloses that the shell is an open shell (figs. 2, 6A).  Thompson discloses that the shell holds its shape against the expansion of the membrane and therefore is necessarily at least semi-rigid to resist the force of the membrane (col. 7, lines 3-8).
Regarding claim 38, Thompson discloses that the shell component of the reservoir is positioned against an interior surface of the wearable reservoir (fig. 2; as noted above the designation of the “bottom surface” is arbitrary and therefore the surface that abuts the edges of the shells as seed in fig. 2 is the bottom surface when the device is oriented as such).

Allowable Subject Matter
Claims 34, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 34 and 37 recites one or more drainage channels formed in the flexible component.  This feature cannot be found in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783